Citation Nr: 1048252	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  07-09 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death, pursuant to the provisions of § 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shabnam Keyvan




INTRODUCTION

The Veteran served on active duty in the Army from March 1942 to 
September 1945.  He died in December 2001 at the age of 83.  The 
appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana denied the benefit sought on appeal.  

In an August 2009 Remand, the Board noted that the appellant has 
not yet been provided with the required notification regarding 
her claim of service connection for the cause of the Veteran's 
death.  Specifically, the appellant claimed entitlement to 
Dependency and Indemnity Compensation (DIC) under the provisions 
of 38 U.S.C.A. § 1151.  See Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007) (holding that in the context of a claim for DIC 
benefits, VA is required to provide a claimant with (1) a 
statement of the conditions, if any, for which a Veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected).  In addition the Board noted that the 
appellant had not been provided notice specific to her claim for 
DIC under the provisions of 38 U.S.C.A. § 1151, nor had she been 
apprised as to how the effective date of a claim is determined.  
The Board directed the RO to provide the appellant with 
appropriate notification.  In the December 2010 letter, the RO 
provided the requisite notification to the Veteran pursuant to 
the Board remand.  

Additionally, the Board remanded the Veteran's claim for further 
development and consideration, specifically requesting that a 
medical opinion be rendered as to whether any carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on VA's part in the furnishing of the March 
1989 surgical treatment proximately caused the coronary artery 
disease that led to the Veteran's death.  An appropriate medical 
opinion was provided in April 2010, pursuant to the Remand 
directive.  As such, the Board finds that the RO completed the 
development requested in the August 2009 Board remand and 
complied with the remand instructions.  The case has since been 
returned to the Board for appellate review.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) (where the remand orders of the 
Board are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance).  

The Board further notes that, while the appellant filed a claim 
seeking entitlement to service connection for cause of death, she 
specifically seeks entitlement to such benefits pursuant to 38 
U.S.C. § 1151.  Indeed, the appellant asserts that the Veteran 
was never sick prior to his March 1989 hospitalization.  See 
Appellant's Statement, dated September 2000.  Accordingly, the 
Board limits the issue on appeal as is characterized on the title 
page of this decision to reflect accurately the appellant's 
contentions.  

Additionally, and in this regard, the Board acknowledges that the 
Veteran's service treatment records are currently not associated 
with his claims file and that several rating decisions have 
referenced the Veteran's service treatment records, in noting 
that they are clear for any complaints of or treatment for a 
heart condition.  As reflected in a September 2000 statement, and 
December 1998 hearing testimony, the medical records are clear 
for any findings or notations of a heart condition or any form of 
sickness prior to the Veteran's March 1989 hospitalization.  In 
fact, the appellant has never asserted that the Veteran's heart 
condition and cause of death were related to his military 
service.  Thus, the Board finds the fact that the Veteran's 
service treatment records are not associated with the Veteran's 
claims file to be non-prejudicial with respect to the 
adjudication of the appellant's claim herein.  

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the appeal has been obtained.  

2.  The Veteran was intermittently hospitalized at various VA 
medical facilities between March 1989 until July 1992 and again 
from October 1993 until December 2001.  

3.  The Veteran's death certificate shows that he died in 
December 2001 and that the immediate cause of his death was 
respiratory failure.  Pneumonia and coronary artery disease were 
also listed as underlying causes of death.  

4.  The medical evidence does not show that the Veteran's death 
was the result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part of 
the VA, nor does the evidence show that any additional disability 
or his death was an event that was not reasonably foreseeable.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death, pursuant to the provisions of 38 U.S.C.A. § 
1151, have not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 
2009); 38 §§ 3.102, 3.159, 3.361 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA), which imposes a duty on VA to notify and assist 
Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Upon 
receipt of a complete or substantially complete application for 
benefits, VA is required to notify the Veteran and his/her 
representative, if applicable, of any information, and any 
medical or lay evidence, that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the Veteran of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt of an 
application for a service-connection claim, VA is required to 
review the evidence presented with the claim and to provide the 
Veteran with notice of what evidence not previously provided will 
help substantiate his/her claim.  19 Vet. App. 473 (2006); see 
also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, 
VA must notify the Veteran of what is required to establish 
service connection and that a disability rating and effective 
date for the award of benefits will be assigned if service 
connection is awarded.

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must include: 
(1) a statement of the conditions, if any, for which the Veteran 
was service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).

In the present case, the RO sent the appellant a VCAA 
notification letter in October 2004, prior to the January 2005 
rating decision.  However, the October 2004 letter did not notify 
the Veteran of the evidence necessary to substantiate her claim 
for DIC under the provisions of 38 U.S.C.A. § 1151.  
Additionally, the letter did not provide the appellant with 
appropriate Dingess notice.  

As previously discussed herein, in the August 2009 Board Remand, 
the Board requested that the RO provide the appellant with an 
appropriate VCAA notification letter to include evidence 
necessary to substantiate her claim for DIC under the current 
provisions of 38 U.S.C.A. § 1151.  The Board also requested that 
the RO provide the appellant with notification regarding the 
criteria for the establishment of an effective date for the award 
of benefits if service connection for the cause of the Veteran's 
death is granted.  Pursuant to the Board remand, the RO sent the 
appellant the appropriate VCAA notification letter in December 
2009.  The letter informed the appellant of the evidence needed 
to support a claim for Dependency and Indemnity Compensation 
(DIC) benefits based on a service-connected disability 
established during the Veteran's lifetime, or based on a 
disability that was not service-connected or for which the 
Veteran did not file a claim during his or her lifetime.  

In addition, the December 2009 letter informed the appellant 
about the information and evidence that was necessary to 
substantiate her claim for entitlement to cause of death benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for medical 
treatment furnished at a VA Medical Center (VAMC).  Specifically, 
the December 2009 letter stated that the evidence must show that 
the Veteran died as a result of undergoing VA hospitalization, 
medical or surgical treatment, examination, or training and that 
the death was either 1) the direct result of VA fault such as 
carelessness, negligence, lack of proper skill or error in 
judgment; 2) not a reasonably expected result or complication of 
the VA care or treatment; or 3) the direct result of 
participation in a VA Vocational Rehabilitation and Employment or 
compensated work therapy program.  The December 2009 letter also 
outlined VA and the appellant's respective duties for providing 
evidence, and informed the appellant how effective dates are 
determined.  

Although the December 2009 letter was not sent prior to initial 
adjudication of the appellant's claim, this was not prejudicial 
to her, because she was subsequently provided adequate notice and 
time to respond with additional argument and evidence and because 
the claim was then readjudicated and an additional SSOC was 
provided to her in October 2010.  See Prickett v. Nicholson 20 
Vet. App. 370 (2006). (VA cured failure to afford statutory 
notice to claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim and 
notifying claimant of such readjudication in the statement of the 
case.)  

In addition, the duty to assist the appellant has been satisfied 
in this case.  The Veteran's post-service treatment records 
pertinent to the years after service are in the claims file and 
were reviewed by both the RO and the Board in connection with the 
appellant's claim.  The appellant was also provided the 
opportunity to testify at a personal hearing before a decision 
review officer (DRO).  The Board notes that the Veteran's service 
treatment records are currently not associated with his claims 
file.  However, as noted in the Introduction, because the 
appellant has not asserted that the Veteran's cause of death is 
related to his military service, but rather to his March 1989 VA 
surgery, the Board finds that the service treatment records are 
not necessary for the adjudication of this claim.  Therefore, the 
fact that the Veteran's service treatment records are not 
attached to his claims file is harmless and non-prejudicial.

Pursuant to the August 2009 Board Remand, a VA medical opinion 
was obtained in April 2010.  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As noted below, the Board finds 
that the April 2010 VA opinion obtained in this case was 
predicated on a reading of the Veteran's claims file, including 
his post service VA treatment records.  It considers all of the 
pertinent evidence of record, to include hearing testimony and 
statements of the appellant, and provides a complete rationale 
for the opinion stated, relying on and citing to the records 
reviewed.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA opinion regarding the issue on 
appeal has been met.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

Analysis

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders. Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As a layperson, the appellant is not competent to diagnose any 
medical disorder or render an opinion as to the cause or etiology 
of any current disorder because she does not have the requisite 
medical expertise.  See, e.g,. See Routen v. Brown, 10 Vet. App. 
183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value of 
the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

In the present appeal, the Veteran's death certificate shows that 
he died in December 2001.  The immediate cause of death was 
listed as respiratory failure, and pneumonia and coronary artery 
disease were also listed as underlying causes of his demise.  The 
appellant claims that the Veteran's death was the direct result 
of surgery performed at the local VA Medical Center (VAMC) which 
resulted in the destruction of the arteries in the Veteran's neck 
and which, in turn, caused his coronary artery disease.  See id.; 
see also October 2004 VA Form 21-4138; see also December 1998 
hearing transcript.  

Dependency and Indemnity Compensation shall be awarded for a 
qualifying death of a veteran in the same manner as if the death 
were service connected.  Such is considered a qualifying death if 
the death was not the result of the veteran's willful misconduct 
and the death was caused by hospital care, medical or surgical 
treatment, or examination, and the proximate cause of the death 
was (1) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care, medical or surgical treatment, or 
examination; or (2) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151(a) (West 2002).  

To establish actual causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's death.  Merely showing that a veteran 
received care, treatment, or examination and that the veteran has 
died does not establish cause.  38 C.F.R. § 3.361(c)(1) (2010).  

Medical treatment cannot cause the continuance or natural 
progress of a disease or injury for which the care, treatment, or 
examination was furnished unless VA's failure to timely diagnose 
and properly treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2010).  
The proximate cause of death is the action or event that directly 
caused the death, as distinguished from a remote contributing 
cause.  38 C.F.R. § 3.361(d) (2010).  

Showing that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part of VA 
in furnishing hospital care, medical or surgical treatment, or 
examination proximately caused death can be done by one of two 
ways.  First, fault can be shown by evidence that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider.  Second, fault can be shown by 
evidence that VA furnished the care without the veteran's, or in 
appropriate cases, the veteran's representative's informed 
consent.  See 38 C.F.R. § 3.361(d)(1)(i)-(ii) (2010).  

Here, VA treatment records reflect that the Veteran was admitted 
to the VA Medical Center at Alexandria, Louisiana, in August 1988 
due to dizziness which had lasted for a period of eight days and 
accompanying nausea.  The Veteran reported no history of 
hypertension, diabetes, or ischemic heart disease.  During this 
visit,  he revealed that he had stopped smoking fifteen years 
ago.  Upon physical examination, his heart was shown to have 
regular rhythm and his chest was clear.  His serial cardiograms 
did not reveal any signs of myocardial infarction, and his chest 
X-ray showed no acute infiltration.  A carotid ultrasound showed 
plaque formation at the origin of the internal and external 
carotid, as well as the common carotid at the base of the 
bifurcation.  He was provided with medication and advised to 
return for a follow-up consultation in four months.  

The Veteran was admitted to the VAMC in Alexandria, Louisiana in 
March 1989 with complaints of bilateral lower extremity weakness 
and blurry vision in his left eye two weeks prior to admission.  
The April 1989 discharge summary reflects the Veteran was 
hospitalized for a period of two weeks.  According to the 
discharge summary, the initial work-up revealed a severe stenosis 
of the left carotid artery.   Specifically, an ultrasound of the 
carotid artery revealed an ulcerative plaque and the carotid 
angiogram demonstrated bilateral ulcerative plaques in the 
carotid bulb.  See March 1989 operation report.  In the April 
1989 discharge summary, Dr. J.L. noted that "in the face of a 
recent transient ischemic attacks, the option of left carotid 
endarterectomy was presented to the [Veteran]" to which the 
Veteran consented showing that he fully understood all risks of 
the operation, "including incidents of perioperative CVA, 
perioperative MI, infection bleeding and other common 
complications of this surgery."  The Veteran underwent the left 
carotid endarterectomy several days after his admission to the 
hospital, and the report of the operation reflects that that he 
left the operating room in stable condition.  

According to the Veteran's discharge summary, while the Veteran 
was recovering from the left carotid endarterectomy, which was 
not complicated by any intraoperative complications, he developed 
a left neck hematoma, which caused "respiratory embarrassment" 
requiring "emergency evacuation."  The Veteran subsequently 
underwent exploratory surgery of the left neck.  In his March 
1989 pre-operative notes, Dr. R.P. indicated that the Veteran's 
wife was informed of the risks associated with the exploratory 
surgery.  Specifically, the physician commented the appellant was 
informed that the procedure involved the risk of a stroke, death, 
bleeding and infection and the appellant understood and provided 
her written informed consent for the surgery.  

The operation report reflects the discovery of a large amount of 
clotted blood in the neck wound.  Based on the operation report, 
there was bleeding "from the stump of the ligated occipital 
branch which was anomalous and arising from the crotch of the 
bifurcation of the common carotid."  As reflected in the 
operation report, control was obtained on the bleeding, the blood 
vessel was ligated and the wound was irrigated clean.  In the 
discharge summary, Dr. J.L. wrote that "with the exception of a 
left hemiparesis and some coordination difficulty of the right 
hand," to which he attributed to a perioperative cerebrovascular 
accident, the Veteran did well after this surgery.  

As a final matter, the April 1989 discharge summary reflects the 
Veteran underwent rehabilitation therapy during the remainder of 
his hospital stay.  It was noted that he was able to feed 
himself, and rapidly progressed to "near normal ambulatory 
status."  He was discharged in April 1989.  

A June 1989 discharge summary reflects the Veteran was admitted 
to the VAMC in Alexandria, Louisiana for a period five days, 
during which he underwent an arch aortogram.  In the operation 
report, Dr. J.L. discussed the Veteran's medical history and 
noted that he had undergone non-invasive vascular studies of the 
carotid as an outpatient in early June 1989, the findings of 
which revealed severe left internal carotid artery disease.  Dr. 
J.L. further noted that the physical examination showed an 
attenuated left carotid pulse as well as an absent left radial 
pulse.  The operation report reflects the Veteran had pre-
operative diagnoses of a transient ischemic attack (TIA) and 
carotid artery disease.  The results derived from the arch 
aortogram reflected total occlusion of the common carotid artery, 
an occluded left brachial cephalic trunk with a reconstitution of 
the left subclavian artery, and a 50 to 60 percent stenosis at 
the bifurcation of the right carotid artery.  There was no noted 
evidence of hematoma at the end of the procedure.  

A July 1991 discharge summary reflects the Veteran presented to 
the hospital with multiple diagnoses to include atherosclerotic 
vascular disease carotid circulation; status post endarterectomy 
followed by ligature of the left carotid artery; and recurrent 
TIAs.  He was admitted to the hospital for a period of nearly two 
weeks.  The appellant reported that during the past three months, 
the frequency of the Veteran's TIAs had increased tremendously.  
The appellant also reported an increased left sided weakness and 
a slight decrease in the Veteran's memory.  The physical 
examination showed the cardiovascular system to have a regular 
rhythm, and while the neurological examination revealed 
generalized weakness in the extremities, there were no noted 
gross and/or sensory deficits.  He was discharged two weeks after 
being admitted and advised to limit his activities and forego 
participation in any strenuous physical activities.  

The June 1992 VA treatment report reflects the Veteran was 
admitted to the VA hospital again with complaints of weakness in 
the right and left sides of his body as well as blindness of the 
left eye.  The physical examination resulted in an initial 
impression of a TIA and an old cerebral vascular accident with 
right sided residual hemiparesis.  The July 1992 discharge 
summary shows the Veteran presented to the hospital with 
complaints of dizziness, weakness, and an inability to walk.  
Upon evaluation, it was determined that he was experiencing some 
TIAs.  He was admitted to the hospital for over one month during 
which he underwent rehabilitation therapy.  

According to a September 1993 Social Work Service Report and 
Summary note, the appellant requested that the Veteran be 
admitted full-time to the Nursing Home Care Unit (NHCU) at the VA 
stating she could no longer care for him at home.  She indicated 
that the Veteran experienced frequent TIAs, and balance problems 
as a result of his TIAS.  She also complained that he had 
difficulty eating and swallowing his food and problems 
controlling his bladder at times.  The appellant no longer felt 
she could provide him with the constant provision he needed.  The 
Veteran was admitted to the NHCU at the VA in October 1993 where 
he remained until his death.  

The NHCU treatment records dated from October 1993 until 2000 are 
clear of any evidence showing the Veteran suffered from any 
health complications requiring hospitalization or that he 
underwent additional surgeries for his heart condition.  In an 
August 1995 VA treatment report, it was noted that the Veteran 
was ambulatory, that he had "come a long way," and was 
improving to the point where he was able to take care of himself.  
However the records are negative for further complications 
arising from these incidents or from his heart problems.  A 
September 1998 Social Work Service Report and Summary reflects 
that the Veteran adjusted well to the nursing home and had 
"markedly improved."  Treatment records dated in March 1999 
describe the Veteran as "alert and oriented," neatly dressed, 
and interacting appropriately with others.  

An October 2001 Social Work Psychosocial Assessment note reflects 
that the Veteran had multiple diagnoses to include: neurogenic 
bladder, hyperplasia of prostate, depressive disorder, 
hypertension, CVA, hearing impairment, and congestive heart 
failure.  According to the October 2001 assessment note, the 
Veteran's health had declined during the past year, and he had 
been admitted to an acute care hospital several times within the 
previous year with diagnoses of unstable angina, atrial 
fibrillation, coronary artery disease and dementia.  It was 
further noted that he now required total assistance with his 
activities of daily living.  

In November 2001, the Veteran was admitted to the hospital with 
diagnoses of acute myocardial infarction, coronary artery disease 
and Alzheimer 's disease.  It was further written that the 
Veteran required total care with all his activities of daily 
living.  A December 2001 treatment report reflects the Veteran 
presented to the emergency room with a history of coronary artery 
disease, congestive heart failure and old CVA, with chest pain 
and palpitations.  An echocardiogram (EKG) showed a left bundle 
branch block with fast ventricular response.  According to the 
certificate of death, the Veteran died on December [redacted], 2001 as a 
result of respiratory failure which was due to or a consequence 
of his pneumonia, which was due to or a consequence of his 
coronary artery disease.  

The appellant, through written correspondence and her December 
1998 personal hearing testimony, asserts that the Veteran was 
never sick until his stay at the VAMC in Alexandria, Louisiana in 
March 1989.  She further contends that he was unable to live a 
normal life after his surgeries.  See Appellant's Letter, dated 
September 2000.  At the December 1998 personal hearing, the 
appellant described witnessing her husband's ordeal during his 
two surgeries.  She also testified that, while she provided her 
consent for the March 1989 left carotid endarterectomy as well as 
the exploratory surgery of the neck, the physicians conducted a 
third surgery in which they failed to obtain either the Veteran 
or appellant's consent.  

The appellant further contends that the VA physicians were 
negligent in performing the March 1989 surgery.  Specifically, 
she maintains that the March 1989 surgery resulted in the 
destruction of the arteries in the Veteran's neck, which, in 
turn, caused the coronary artery disease that led to his death.  
According to the appellant's testimony, her husband's physician 
and surgeon, Dr. R.P., informed her that one of the artery 
branches had been cut too short and was not tied tightly enough, 
which was why the Veteran began bleeding.  The appellant 
testified that, due to the destruction of the arteries in his 
neck, the Veteran could no longer use his right leg, right arm, 
or the right side of his face.  The appellant states that the 
Veteran experienced difficulty eating, would choke when 
attempting to swallow his food, had no strength in his right hand 
or arm, and suffered from frequent TIAs.  

Also, in the July 2009 Informal Hearing Presentation, the 
appellant, through her representative, contended that the 
Veteran's coronary artery disease resulted from his surgery at 
the VA hospital.  In the November 2010 Informal Hearing 
Presentation, the appellant contended the Veteran's death was due 
to treatment he received at the VA.  

In an opinion provided by Dr. K.C., dated in May 2000, the 
specialist opined that he could not determine that there was any 
sufficient evidence available to render a definitive opinion as 
to whether the surgery on March 1989 produced additional 
disability for the Veteran.  However, he did leave a disclosure 
and stated that, should further records become available, it 
might be possible to render a more definitive judgment on this 
issue.  

The Board has considered the appellant's contentions, but finds 
that the medical records do not show any fault or negligence on 
the part of VA staff or physicians.  Instead, the medical records 
show that, when the Veteran was initially admitted in March 1989, 
he had a history of hypertension and a cerebrovascular accident.  
Thus, he displayed several risk factors suggestive of a potential 
cardiac condition.  The medical evidence shows that VA staff 
performed two surgical procedures on the Veteran: the left 
carotid endarterectomy and the exploratory surgery of the left 
neck which included the ligation of a bleeding vessel.  According 
to the medical records as well as the appellant's testimony, 
informed consent was provided for both these procedures.  There 
is no evidence that the medical staff performed a third procedure 
on the Veteran, nor is there any evidence that a third procedure 
was conducted without the Veteran and/or appellant's consent.  
Indeed, the April 1989 discharge summary discusses the left 
carotid endarterectomy, as well as the exploratory surgery of the 
left neck surgical wound.  The record includes the operation 
reports relating to these surgical procedures and is devoid of 
any evidence reflecting a third procedure after the exploratory 
surgery of the Veteran's neck.  

Indeed the medical evidence reflects that the Veteran lived for 
twelve years after the March 1989 left carotid endarterectomy, 
and the majority of his treatment records while he was at the 
NHCU indicate that he received adequate care and did not suffer 
from any health complications arising from his heart problems or 
from his March 1989 surgery.  While the records reflect that the 
Veteran presented to the hospital on several occasions after his 
March 1989 hospitalization, with various diagnoses, to include 
carotid artery disease, atherosclerotic vascular disease carotid 
circulation, and recurrent TIAs, the fact that the Veteran may 
have acquired a disease during his treatment at a VA facility is 
not sufficient alone to warrant compensation pursuant to 38 
U.S.C.A. § 1151.  

Pursuant to the August 2009 remand, the RO requested a medical 
opinion addressing the etiology of the Veteran's demise.  In this 
regard, in the April 2010 opinion, a VA physician, Dr. C.W.J. , 
reviewed the Veteran's claims folder and concluded that "there 
is not any substantial evidence available to support [a finding] 
that the Alexandria VA Medical Center was careless, negligent, or 
lacked proper skill or error in judgment or similar instance of 
fault on the VA's part in furnishing the March 1989 surgical 
treatment."  

This VA doctor states that, upon reviewing the evidence available 
in the Veteran's claims file, the underlying cause for nearly all 
of the Veteran's medical problems was the medical condition that 
every human being on this earth eventually faces as they age, 
which is "atherosclerosis or hardening of the arteries."  The 
examiner referenced an up to date medical journal article 
entitled Pathogenesis of Atherosclerosis, noting that the 
clinical manifestations of atherosclerosis include coronary heart 
disease, stroke, and peripheral vascular disease.  The examiner 
indicated that the pathogenesis for atherosclerosis includes 
endothelial dysfunction, dyslipidemia, inflammatory and 
immunological factors, plaque rupture, and smoking.  

Upon reviewing the record, the VA physician finds that the 
Veteran was healthy and independent with a better than average 
performance status given his age.  She notes, during the August 
1988 hospitalization, the Veteran did not have a history of 
hypertension, diabetes, or ischemic heart disease, and reported 
to have stopped smoking fifteen years prior.  According to his 
medical records, upon being admitted to the hospital in March 
1989, the Veteran did have a risk factor of hypertension which 
the examiner believes developed between March 1988 and March 
1989, as well as a history of a stroke.  

In reviewing the remainder of the Veteran's records, the VA 
doctor references various medical reports which reflect the 
Veteran's medical history as well as his multiple diagnoses.  The 
physician points out that the Veteran's June 1992 admission 
history reflects that both of his parents died of strokes at the 
age of 87.  She cites to the October 2001 psychosocial assessment 
wherein it was determined that the Veteran had a family history 
of coronary artery disease and cerebrovascular accident.  The 
doctor also noted that the Veteran had a remote history of 
smoking one pack per day, but quit in 1972, and that it was 
documented throughout the Veteran's record that 
hypercholesterolemia was a problem, but was treated with diet and 
medication.  The physician noted that the Veteran's problem list 
in 1993 included: bilateral carotid artery disease, CVA, systolic 
hypertension, transient ischemic attacks, and was post left 
carotid endarterectomy followed by right hemiparesis.  

In addressing the appellant's argument that the Veteran developed 
coronary artery disease after his March 1989 surgery, the 
physician states that "the only way to attempt to subsequently 
prevent further strokes would be to control risk factors for 
atherosclerosis which would include management of hypertension, 
diabetes if present, modify[ing] smoking habits, and controlling 
dyslipidemia."  According to the doctor, given that the Veteran 
had severe carotid atherosclerosis and symptoms consistent of a 
transient ischemic attack, the "[o]verall treatment of his 
carotid artery disease was a left carotid endarterectomy."  In 
citing to a medical journal article entitled "Screening for 
Asymptomatic Carotic ArterySstenosis," the physician states that 
carotid artery atherosclerosis is a risk factor for coronary 
disease and the "[p]rogression of carotid stenosis increases the 
risk for cardiovascular disease compared to patient[s] with 
nonprogressive disease."  She also notes that carotid artery 
atherosclerosis is a significant cause of cerebrovascular 
disease.  The Veteran's risk factors for the development of 
coronary artery disease and carotid artery disease between 1989 
and 2001 included:  hypertension, having been a former smoker, 
hypercholesterolemia, bilateral carotid artery disease with ulcer 
formation, and paroxysmal atrial fibrillation.  

Based on the majority of the Veteran's medical records, the VA 
doctor found that, given the Veteran's advanced age and other 
health problems, he was at risk for both cerebrovascular disease 
as well as coronary artery disease.  The physician also 
determined that the Veteran was managed appropriately with each 
hospital stay but that the Veteran and his wife "appear to have 
been in denial about his family history of stroke and its impact 
on his life, [and] the subsequent complications or medical course 
of his medical conditions (i.e. the impact of his risk factors 
for atherosclerosis which were his hypertension, former smoking 
history, hypercholesterolemia, bilateral carotid artery disease, 
and paroxysmal atrial fibrillation, and coronary artery 
disease.)"  Based on the medical literature referenced, the 
Veteran was managed appropriately as he was a "symptomatic 
patient with carotid atherosclerosis."  The doctor points out 
that a number of controlled randomized trials have demonstrated 
the efficacy of carotid endarterectomy in selected patients who 
have carotid atherosclerosis and symptoms to include transient 
ischemic attack or nondisabling stroke.  In citing to additional 
medical journal articles, the physician states that, "among 
patients with internal carotid artery stenosis, the prognosis is 
. . . better for those presenting with transient monocular 
blindness than for those presenting with hemispheric transient 
ischemic attack and among those with transient monocular 
blindness, carotid endarterectomy may be beneficial when other 
risk factors for the stroke are also present."  According to the 
doctor, the Veteran met this criteria during his admission in 
1989 and benefitted in retrospect from the decision to undergo a 
carotid endarterectomy.  The physician opined that, without the 
surgery, it is very likely that the outcome would have been very 
different due to the "risk of having more neurological deficits 
associated with the 'severe' and progressive stenosis that would 
have occurred had not the left carotid artery been operated on."  
The doctor found that the Veteran lived longer than the five year 
expectancy post procedure.  Accordingly, based on the Veteran's 
medical history, his medical records and up to date medical 
journal articles, the physician concluded that the March 1989 
left carotid endarterectomy did not proximately cause the 
Veteran's coronary artery disease.  

The Board finds the April 2010 VA opinion to be highly probative 
to the issue at hand, as it was rendered by a competent medical 
professional who had the opportunity to review the pertinent 
medical records and provide the requested opinion.  The Board 
notes that the physician's extensive discussion of the medical 
records detailing the Veteran's treatment was thorough and that 
she cites to these medical records as well as medical literature 
to support her opinion.  In addition, there is no contrary 
medical opinion of record specifically concluding that the 
Veteran's death was caused by VA treatment.  

The Board has considered the appellant's contention that the 
Veteran's coronary artery disease and subsequent death was due to 
the destruction of the arteries in his neck as a result of his 
March 1989 surgery.  While the appellant is competent to offer 
testimony on certain medical matters, such as describing symptoms 
observable to the naked eye, the Board finds that a lay person, 
such as the appellant, is not competent to offer an opinion on a 
matter clearly requiring medial expertise, such as linking the 
Veteran's death to VA medical treatment.  See Jandreau v. 
Nicholson, 492 F.3d 1371 (Fed. Cir. 2007).  

In summary, the competent medical evidence reflects that the 
Veteran's death did not result from carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance of 
fault on the part of the attending VA physicians or as the result 
of an event that could not reasonably have been foreseen or 
anticipated by a competent and prudent healthcare provider.  

For the reasons and bases set forth above, the Board finds that 
the preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of the 
Veteran's death, pursuant to the provisions of 38 U.S.C.A. § 
1151.  As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule does not apply, and the claim must 
be denied.  


ORDER

Entitlement to service connection for the cause of the Veteran's 
death, pursuant to 38 U.S.C.A. § 1151, is denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


